DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on the second, third, and fourth paragraphs of the second page of Applicant’s remarks, filed 16 December 2021, with respect to claims 10, 11, and 12, have been fully considered and are persuasive. Accordingly, the rejections of each of claims 10-14 and 17-20 have been withdrawn because claims 10, 11, and 12 are allowable for the reasons indicated in further detail below and accordingly each claim dependent thereupon is also allowable.
However, Applicant’s remarks regarding new claim 21 are not considered persuasive in light of the newly discovered double patenting issue between the instant application and Asakawa et al. US Pat 11,087,905 B2 as further detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,087,905 B2 (hereafter, the “905” patent). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below in the side by side comparison.

Claim 21 of the instant application:

Claim 1 of the 905 patent:

A strain gauge comprising: 

a flexible resin substrate; 


a functional layer formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate; and 

a resistor formed of a film that includes Cr, CrN, and Cr2N and that is formed with α-Cr as a main component, 












wherein the functional layer includes a function of promoting crystal growth of a-Cr and forming an α-Cr based film.



a substrate formed of resin and having flexibility;

a functional layer formed from a metal, an alloy, or a metal compound, directly on one surface of the substrate;

a resistor formed as a film containing Cr, CrN, and Cr2N, on one surface of the functional layer; and

an oxidation impeding layer formed to cover a non-oxidized surface corresponding to an 
wherein the oxidation impeding layer is patterned into a same planar shape as the resistor,

wherein the resistor is formed with α-Cr as a main component,

wherein the functional layer includes a function of promoting crystal growth of α-Cr and forming an α-Cr based film.


As can be seen above, claim 21 of the instant application recites a broader (i.e. lacking the additional features of the oxidation impeding layer) invention and therefore falls within the scope of double patenting for claiming features already allowed in the 905 patent.

Allowable Subject Matter
Claims 10-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 10: The prior art of record does not disclose or render obvious to the skilled artisan a strain gauge comprising a resistor formed of a film that includes Cr, CrN, and Cr2N, a functional layer formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate, and wherein the functional layer includes one metal compound selected from the group consisting of (emphasis added) TiN, TaN, Si3N4, TiO2, and Ta2O5, when considered in combination with the other limitations recited in the instant claim.
As to claim 11: The claim recites a strain gauge with a temperature coefficient of resistance in a range of from -1000 ppm/°C to +1000 ppm/°C and also recites the same limitations that render claim 10 allowable and therefore claim 11 is also indicated allowable for similar reasons.
As to claim 12: The claim recites a strain gauge that includes a functional layer in the same manner as claims 10 and 11 above and therefore claim 12 is also indicated allowable for similar reasons.
As to claims 13, 14, and 17-20: Each of said claims depends from claim 10 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856